
	
		I
		112th CONGRESS
		1st Session
		H. R. 1223
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Garrett (for
			 himself, Mr. Bachus,
			 Mr. Hensarling, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to ensure
		  mortgages held or securitized by Fannie Mae and Freddie Mac and asset-backed
		  securities issued by such enterprises are treated similarly as other mortgages
		  and asset-backed securities for purposes of the credit risk retention
		  requirements under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Credit Risk Equitable Treatment
			 Act of 2011.
		2.Equitable
			 treatment of Fannie Mae and Freddie Mac under credit risk retention
			 requirements
			(a)In
			 generalSection 15G of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–11) is amended—
				(1)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (F), by striking and at the end;
					(B)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(H)provide for no difference in the treatment
				of an asset-backed security securitized by the Federal National Mortgage
				Association or the Federal Home Loan Mortgage Corporation, solely because of
				securitization by such enterprise, from the treatment of asset-backed
				securities securitized by any other
				entity.
							;
				and
					(2)in subsection
			 (e)—
					(A)by redesignating
			 paragraph (6) as paragraph (7); and
					(B)by inserting after
			 paragraph (5) the following new paragraph:
						
							(6)Mortgages of
				Fannie Mae and Freddie MacThe regulations issued under paragraph (4)
				shall provide that the purchase, holding, or securitization of any mortgage by
				the Federal National Mortgage Association or the Federal Home Loan Mortgage
				Corporation shall not solely of itself have any effect on whether such mortgage
				qualifies as a qualified residential mortgage under such
				paragraph.
							.
					(b)RegulationsNot later than 90 days after the date of
			 the enactment of this Act, the Federal banking agencies (as such term is
			 defined in section 15G(a) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78o–11(a)), the Securities and Exchange Commission, the Secretary of Housing
			 and Urban Development, and the Director of the Federal Housing Finance Agency,
			 shall jointly issue regulations to carry out subsections (c)(1)(H) and (e)(6)
			 of section 15G of the Securities Exchange Act of 1934, as added by the
			 amendments made by subsection (a) of this section.
			
